Citation Nr: 0500309	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for Arnold-Chiari 
Malformation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from November 1971 to 
November 1974.

This matter comes before the Board of Veterans' Appeals on 
appeal from a rating decision by the Columbia, South 
Carolina, Regional Office (RO) that denied service connection 
for Arnold-Chiari Malformation.

Appellant requested a hearing before the RO, but failed to 
report for the scheduled hearing in March 2004.  The file has 
accordingly been forwarded to the Board for appellate review 
based on the evidence of record.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with Arnold-
Chiari Malformation.

2.  Appellant contends that the claimed disability is 
consequent to a motor vehicle accident during military 
service, but there is no corroborating evidence that such an 
accident occurred.  

3.  There is no medical evidence to show that appellant had 
Arnold-Chiari Malformation during his military service, or 
that the symptoms of Arnold-Chiari Malformation were shown 
until years after appellant's discharge from service.

4.  There is no medical evidence showing a nexus between 
Arnold-Chiari Malformation and appellant's military service 
or event or occurrence therein.


CONCLUSION OF LAW

Arnold-Chiari Malformation was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for Arnold-Chiari Malformation was 
received in April 2001; the claim was denied by rating 
decision in December 2001.  RO sent appellant a VCAA duty-to-
assist letter in June 2001, prior to the rating decision.  
The duty-to-assist letter did not expressly satisfy the 
fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, and the 
Statement of the Case (SOC) in April 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was advised of 
his right to testify in a hearing before RO or before the 
Board, but he failed to report for the RO hearing that was 
scheduled at his request.  

VA has an obligation under the VCAA to obtain records in the 
custody of a Federal department or agency, including service 
medical records.  38 C.F.R. § 3.159(c)(2) (2004).  In this 
case, the file contains only appellant's separation physical 
examination; the rest of the service medical records are 
missing from the file and were apparently lost when the C-
file was transferred between RO and appellant's accredited 
service representative some years ago.  Appellant's service 
representative argues, in the Appellant's Brief dated October 
2004, that VA has an unfulfilled duty to obtain service 
medical records from the National Personnel Records Center 
(NPRC), but the Board disagrees.  It is clear from the file 
that NPRC has already provided appellant's service medical 
records to VA, and that those records were subsequently lost.  
There is no reasonable prospect that a query to NPRC will 
yield any more records, and remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).   The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's separation physical examination is on file, and 
does not show any disability or noted physical defect at the 
time of discharge.  The rest of appellant's service medical 
records are not on file and was apparently lost during 
transfer of the C-file between RO and appellant's accredited 
service representative some years ago.

A letter on file from Dr. A.M., a private physician, records 
that appellant was treated in February 1975 for upper 
respiratory tract infection.  The Board notes that this was 
within three months of appellant's discharge from service.  
There is no recorded history of this starting in service nor 
is there a history of a motor vehicle accident.
  
Appellant had a VA eye examination in June 1975, which 
detected no abnormalities.  A VA Ear-Nose-Throat (ENT) 
examination in June 1975 detected no ENT pathology present.  
Appellant had a VA general medical examination in June 1975 
that found no disabilities; appellant did not mention any 
motor vehicle accident in service.    

VA clinical records from the period 1975 to 1993 show 
frequent complaints of the claimed conditions, i.e. dizzy 
spells (March 1975, April 1975, November 1975, May 1976), 
headaches (March 1975, April 1975, May 1976, November 1977, 
January 1979, January 1980, January 1983, June 1983, May 
1985, January 1986, February 1986), ear ache (October 1975, 
November 1975, August 1976, December 1976), sore throat 
(March 1975, January 1976, August 1976, June 1980), weak legs 
(April 1976), blurred vision or eyestrain (June 1976, 
September 1977), sinusitis (January 1978, March 1980) and low 
back pain (December 1976, March 1977, March 1978, December 
1984. August 1993, September 1993).  Appellant was given 
palliative relief on those occasions, but the medical 
providers did not indicate any underlying disabilities.  X-
rays and MRI of the spine revealed no abnormalities.  There 
is no indication in the clinical records that these 
conditions had their onset during appellant's military 
service or were caused or aggravated by military service.  
None of the records contain a history of a motor vehicle 
accident during service, nor do these records date the onset 
of the symptoms to a time approximate to service.

A letter from Dr. E.P.P., a private physician, states that 
appellant was diagnosed with sinusitis with cephalalgia in 
March 1976 (letter dated November 1980 and received by RO in 
February 1981).  No history relating the pathology to service 
or a motor vehicle accident is recorded.

A rating decision of January 1981 denied service connection 
for sinusitis with cephalalgia.  This rating decision noted 
that the service medical records, which had been in the file 
previously, were missing when the file was returned to RO by 
appellant's accredited service representative.

A VA clinical note dated March 1994 diagnosed degenerative 
disc disease of the lumbosacral spine with L5 radiculopathy.

A VAMC Neurology Clinic note dated June 2000 states that 
appellant has Arnold-Chiari Malformation and had developed 
low back pain in the preceding few days.  The provider noted 
no significant sign of radicular disease of the lumbar spine.

In April 2001, appellant submitted the instant claim for 
service connection for Arnold-Chiari Malformation, which 
appellant asserts is consequent to a motor vehicle accident 
that occurred during his military service.  The letter 
asserts the following related manifestations: migraine 
headaches, dizziness, weakness, spine problems (apparently 
disc-related), hand and wrist problems (apparently carpal 
tunnel), fainting spells, severe eye problems (unspecified), 
back problems (unspecified), leg problems (unspecified), and 
sinus problems.  

RO issued a rating decision in December 2001 denying service 
connection for Arnold-Chiari Malformation and the claimed 
associated symptoms, based on a finding that there was no 
evidence in the file of in-service onset of Arnold-Chiari 
Malformation and no evidence of the cited in-service 
automobile accident.

Appellant submitted a Notice of Disagreement (NOD) in 
December 2002, although without providing any additional 
evidence.  Appellant submitted a VA Form 9 in April 2003 
requesting a hearing at the RO, but he failed to report for 
the scheduled hearing in March 2004.

Appellant's service representative submitted an Appellant's 
Brief in October 2004 that describes the pathology of Arnold-
Chiari Malformation and the symptoms associated with that 
condition.  The passage appears to be from a medical journal 
or treatise, but there is no attribution in the Brief.


III.  Analysis

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first part of the Hickson test is medical evidence of a 
current disability.  Here, one VA Neurology Clinical note 
shows that appellant has Arnold-Chiari Malformation.  The 
Board finds that the first part of the Hickson test has been 
satisfied in regard to the claimed disability.

The second part of the Hickson test is medical or lay 
evidence of in-service aggravation or incurrence of a 
disease.  Here, there is no medical or lay evidence that 
appellant had Arnold-Chiari Malformation or any of the 
associated symptoms in service.  Appellant contends that the 
Arnold-Chiari Malformation was caused by a motor vehicle 
accident during service, but there is no medical or lay 
evidence that the cited accident occurred.  The Board 
accordingly finds that the second part of the Hickson test 
has not been satisfied in regard to the claimed disability.

The third part of the Hickson test is medical evidence of a 
nexus between the current disability and the in-service 
disease or injury.  Here, there is no medical evidence of 
such a nexus, and in fact there is no medical evidence that 
Arnold-Chiari Malformation can be caused by trauma.  
Appellant's service representative has submitted an 
Appellant's Brief that discusses the pathology of Arnold-
Chiari Malformation and the associated symptoms, and implies 
an applicability to appellant's case.  The data appears to be 
extracted from a medical article or treatise, but there is no 
citation or attribution.  The Board finds that Appellant's 
Brief does not constitute medical evidence of nexus for the 
reasons discussed below.  

Competent medical evidence may mean statements conveying 
sound medical principles found in medical treatises; it would 
also include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
or analyses.  38 C.F.R. § 3.159(a)(1) (2004).  A medical 
article or treatise can provide important support when 
combined with an opinion of a medical professional, if the 
medical article or treatise evidence discusses general 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  Since in this case there is no attribution, 
the Board cannot determine the credibility of the cited 
medical information.  Also, there is no competent medical 
opinion showing that the general information in the cited 
passage is applicable to this particular appellant.  The 
Board accordingly holds that the medical information in 
Appellant's Brief does not constitute competent medical 
evidence within the meaning of the statute, and does not have 
the clinical specificity to constitute evidence of nexus to 
satisfy the third part of the Hickson analysis.    

A veteran seeking disability benefits must establish not only 
the existence of a disability but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  This is the essence of the third part 
of the Hickson analysis.  The Board finds that the second and 
third elements of the Hickson analysis have not been met, and 
that the Hickson analysis accordingly does not provide a 
basis to grant direct service connection for this condition.

It is noted that most of the service medical records have 
been misplaced.  Those that are available do not reveal signs 
or symptoms of the disorder at issue, nor is it shown that 
there was a motor vehicle accident in service.  In the months 
following service there is evidence of treatment for 
respiratory pathology, headaches, and other complaints.  
There is no reported history in those records of a motor 
vehicle accident in service, nor do these records show that 
the pathology had existed since separation from service.  It 
is not until many years after service that the disorder at 
issue is clinically established.  Even if some of the earlier 
symptoms are related to the disorder, none of those symptoms 
is shown to have existed from service or otherwise be related 
thereto.  As such, there is no basis for a grant of service 
connection.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the first 
clinical notation of Arnold-Chiari Malformation was in June 
2000, which is 25 year after appellant's discharge, and the 
Board finds that this passage of years is actual evidence 
against the claims.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for Arnold-Chiari Malformation Type 1 is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


